Citation Nr: 0306643	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  02-12 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 




ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran is shown to have had service with the Recognized 
Guerrillas from May 1944 to November 1945.  He died in 
January 2000, and the appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, the Philippines, which denied service connection 
for the cause of the veteran's death.  The case is now ready 
for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained. 

2.  The veteran, who had military service during World 
War II, died in January 2000, at the age of 76, from 
cardiopulmonary arrest secondary to multiple organ failure 
secondary to sepsis secondary to nosocomial pneumonia; other 
significant conditions contributing to death were a 
cerebrovascular accident and status-post craniectomy.  

3.  At the time of his death, the veteran was in receipt of a 
30 percent evaluation for moderate injuries to Muscle Groups 
XIV and XVII of the left buttock and thigh, residual of a 
through-and-through .25 caliber gunshot wound, rated as a 
moderately severe injury to Muscle Group XIV.  This 
evaluation was granted effective from May 1952 and remained 
in effect throughout the remainder of the veteran's lifetime. 

4.  No clinical or other competent evidence on file shows 
that the veteran had a cerebrovascular accident during or 
within one year after service; or that his death from 
multiple organ failure secondary to sepsis was related to any 
incident, injury or disease of active service; or that his 
death was in any way related to the service-connected 
residuals of a gunshot wound to the left buttock and thigh.  



CONCLUSION OF LAW

The veteran's death was not due to disease or injury which 
was incurred in or aggravated by the veteran's period of 
active service; nor did a service-connected disability cause 
or contribute materially or substantially in causing the 
veteran's death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1310, 
5107, 7104 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.312 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  The Veterans Claims Assistance Act of 
2000 (VCAA) and regulations implementing this liberalizing 
legislation are applicable to the appellant's claim.  The 
VCAA provides that VA will make reasonable efforts to assist 
claimants in obtaining evidence necessary to substantiate 
claims, and requires VA to notify claimants of the evidence 
necessary to substantiate claims.  

A review of the claims folder reveals that the RO informed 
the appellant of the evidence necessary to substantiate her 
pending claim:  in correspondence posted to her in May 2000, 
June 2000, and November 2001; in rating decisions issued in 
June 2000 and March 2002; and, in a statement of the case in 
June 2002.  The appellant was specifically notified of the 
evidence necessary to substantiate her claim for service 
connection for the cause of the veteran's death and the laws 
and regulations applicable to such claims.  The appellant was 
specifically informed of the duties to notify and assist in 
VCAA in correspondence posted to her in November 2001.  

The appellant was requested to provide competent evidence 
linking the veteran's death to incidents of service or to 
service-connected disability.  The RO offered to assist her 
in collecting any evidence which she might identify by proper 
completion of medical releases posted to her.  The appellant 
was advised of the evidence that she must submit and of the 
evidence that VA would collect on her behalf.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  There is no evidence on 
file, nor does the appellant report that there is any 
additional evidence, which is relevant to her claim which has 
not been collected for review.  The duties to assist and 
notify under VCAA have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The Board considered referring this case for a medical 
opinion in accordance with 38 U.S.C.A. § 5103A(d)(2).  
Although the veteran's death in January 2000 from multiple 
organ failure secondary to sepsis and pneumonia, with prior 
cerebrovascular accident and craniectomy is well documented, 
there is an absence of any competent, credible evidence which 
"indicates that the disability or symptoms may be associated 
with the [veteran's] active military...service."  
38 U.S.C.A. § 5103(a)(d)(2)(B).  No cerebrovascular accident 
or craniectomy or multiple organ failure secondary to sepsis 
or pneumonia, the documented causes of death, are shown by 
any evidence until some 55 years after the veteran's service 
separation.  Although the appellant has argued that the 
veteran's initial fall resulting in his terminal 
hospitalization was due to instability related to his 
service-connected gunshot wound, the evidence on file does 
not show that the veteran died as a result of such fall, and 
the preponderance of the evidence shows that such fall was 
likely related to the veteran's cerebrovascular accident 
(stroke).  In the absence of any competent evidence 
indicating that the veteran's death some 55 years after 
service was in any way related to any incident of service, or 
to service-connected disability, a request for a review of 
records and production of a clinical opinion is not 
warranted.  

To establish service connection for the cause of death, the 
evidence must show that disability incurred or aggravated or 
otherwise related to service, either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition, be the immediate or underlying 
cause of death, or it must be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather, it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  

Generally, minor service-connected disabilities, particularly 
those of a static nature, or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category, 
there would be included service-connected injuries of any 
evaluation, but of a quiescent or static nature involving 
muscular or skeletal functions, and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2).  

There are primary causes of death which by their very nature 
are so overwhelmingly, that eventual death can be anticipated 
irrespective of co-existing conditions but, even in such 
cases, it must be considered whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  However, it would not 
generally be reasonable to hold that a service-connected 
condition accelerated death unless such condition affected a 
vital organ, and was of itself of a progressive or 
debilitating nature.  38 C.F.R. § 3.312(c)(4).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110.  Service connection may also be granted 
for brain hemorrhage or thrombosis or other organic diseases 
of the nervous system which become manifest to a compensable 
degree within one year from the date of service separation.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when the diagnosis of chronicity may 
be legitimately questioned.  When chronicity in service is 
not adequately supported, a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).  

In determining whether service connection is warranted for a 
disability or death, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b).  

Facts:  The service medical records show that in May 1945, 
the veteran sustained a .25 caliber, through-and through 
gunshot wound which entered the left buttock and exited the 
left thigh.  Several months later, the wound was noted to be 
symptomatic and mild.  Another service medical record noted 
that this wound was well healed and the veteran was returned 
to duty.  The condition was noted to be good.  The physical 
examination for separation in 1946 did not record any 
disability attributable to this gunshot wound.  

The veteran first filed a claim for VA disability 
compensation in May 1952.  A September 1952 VA orthopedic 
examination noted the veteran's complaints of left thigh 
pain.  Examination revealed the veteran was fairly developed 
and fairly nourished.  The entrance and exit wound scars were 
noted to be non-adherent, non-depressed, and non-painful, and 
measured 1/4 inch in diameter.  Muscle injury in the Muscle 
Group XVII was moderate.   Muscle injury at the front left 
thigh, Muscle Group XIV, was moderate.  There was diminished 
sensation to pinprick in the area of the wounds, but there 
was no atrophy of the muscles of the left leg and tests for 
nerve involvement were negative.  

Based upon this information, the RO granted service 
connection for the veteran's through-and-through small 
caliber gunshot wound of the left buttock and thigh involving 
Muscle Groups XIV and XVII with a 30 percent evaluation 
effective from the date of claim in May 1952.  The veteran 
was notified of this action and did not appeal.  

In November 1969, the veteran was provided VA examinations.  
An orthopedic examination recorded the veteran's complaint of 
pain, numbness and weakness of the left leg.  Examination 
revealed that the entrance and exit wounds were well healed 
and non-painful.  There was no atrophy of muscles of the 
buttock or of the left thigh.  A neurological examination 
noted that the veteran had a limp on the left but the 
examiner reported that he had the impression that the veteran 
was not exerting a maximum amount of power.  There was 
decreased pinprick and vibration sensation in the area of the 
wounds, but there was no evidence of atrophy and no evidence 
of peripheral nerve injury.  There was some evidence of a 
mild left hemiparesis with decreased sensory on the 
modalities on the left side of the body including the cranium 
and thoracic cage and this was felt to be probably 
psychogenic in origin.  X-ray studies of the pelvis and both 
hips showed the joints were all maintained without abnormal 
soft tissue or calcific densities, and X-ray studies of the 
left thigh showed the femoral shaft was normal in texture and 
alignment and there was no abnormal soft tissue or calcific 
densities seen.  These X-rays were essentially negative for 
both buttocks and the left thigh.  No metallic foreign bodies 
were noted in these studies.  

There is no further evidence on file with respect to the 
veteran's service-connected gunshot wound.  Although the 
veteran later filed requests for increased evaluations, he 
did not respond to requests for clinical evidence showing 
treatment of this injury.  The RO requested the appellant's 
assistance in developing evidence of medical treatment for 
the veteran's service-connected wound, but she did not 
identify any treatment over the intervening decades.  

A death certificate on file shows that the veteran died in 
January 2000 from cardiopulmonary arrest secondary to 
multiple organ failure, secondary to sepsis.  Other 
significant conditions contributing to death were listed as a 
cerebrovascular accident (stroke), and status-post 
craniectomy.  In response to the veteran's request for 
additional evidence in light of VCAA, the appellant submitted 
a hospital report documenting the veteran's confinement from 
December 29, 1999, to his date of death in January 2000, for 
sudden onset of right-sided weakness followed by a fall with 
the left side of the head hitting the floor.  This was 
followed by a change in sensorium after four days.  On the 
sixth hospital day, a brain scan revealed a subdural 
hemorrhage.  Emergency craniectomy for evacuation of the 
hematoma at the left frontal temporal area was performed.  
The veteran died on the 13th hospital day.  This hospital 
later produced a certification, similar in nature to the 
official death certificate, which indicated that the veteran 
had a cardiopulmonary arrest secondary to multi-organ failure 
secondary to sepsis, secondary to nosocomial pneumonia.  The 
veteran had also had a chronic subdural left hematoma in the 
frontal temporoparietal area secondary to a fall with 
craniectomy.  

In pursuing her claim, it has been the appellant's central 
contention that the veteran's service-connected gunshot wound 
of the left buttock and thigh resulted in the veteran having 
an unstable gait, leading to the fall with head injury which 
precipitated his terminal hospitalization.  She argues that 
the veteran's service-connected gunshot wound caused or 
contributed to cause the veteran's death.  

Analysis:  A preponderance of the evidence on file is against 
the appellant's claim for service connection for the cause of 
the veteran's death.  Although the veteran was service 
connected for a through-and-through gunshot wound involving 
two muscle groups with moderate muscle injury, the clinical 
evidence on file demonstrates that this World War II era 
wound resulted in moderate muscle injury which healed without 
significant residual.  The veteran was returned to duty 
during service after a period of hospitalization.  The VA 
examinations after service consistently noted no muscle 
atrophy, no neurological involvement (other than decreased 
sensation to touch or pinprick) and it is apparent that the 
gunshot wound did not impact any bony structure of the hip or 
thigh.  Scars were consistently noted to be entirely 
nondisabling.  Although the veteran was noted upon 
examination to favor the left leg, there is no clinical 
documentation that the veteran had significant impairment of 
his ability to walk or ambulate or that any such difficulty 
resulted in the veteran falling with additional injury at any 
time from the veteran's service separation in 1945 through 
the time of his death, 55 years later.  Instead, the evidence 
shows that this gunshot wound healed without significant 
residual and the moderate degree of disability was static in 
nature throughout the remainder of the veteran's lifetime.  

Records of the veteran's terminal hospitalization and death 
clearly state that the immediate cause of death was multiple 
organ failure secondary to sepsis which is a presence in the 
blood or other tissues of pathogenic microorganisms or their 
toxins which was secondary to nosocomial pneumonia.  The 
other significant condition contributing to death was 
recorded as a cerebrovascular accident or stroke and status 
post craniectomy.  Strokes are clearly associated with 
symptoms of moderate to severe one-sided weakness, and loss 
of motor control and dizziness.  

There is a complete absence of evidence that the veteran had 
a cerebrovascular accident or a chronic pneumonia or sepsis 
at any time during or for many years after the veteran's 
separation from active military service.  These immediate 
causes of death clearly occurred in the months, weeks or days 
immediately preceding death, and are not shown by any 
competent evidence on file to be related to any incident, 
injury or disease of active military service.  

Although the appellant argues that the veteran's fall 
precipitating a head injury was directly attributable to the 
veteran's service-connected gunshot wound involving the left 
leg, this opinion is speculative in nature, and the appellant 
herself is not shown to have any medical expertise to render 
a competent opinion in this regard.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Moreover, the clinical 
evidence on file does not indicate that the veteran's death 
was actually caused as a result of a fall with head injury.  
Although such injury may have immediately precipitated the 
veteran's terminal hospitalization, medical records 
associated with that hospitalization reveal that the 
veteran's death was as a result of a sepsis with multi-organ 
failure secondary to a nosocomial pneumonia.  The certificate 
of death lists a significant factor leading to death was a 
cerebrovascular accident or stroke and craniectomy.  It does 
not list the veteran's service-connected gunshot wound 
involving muscle groups of the left buttock and thigh.  In 
the absence of any competent evidence which in any way 
relates the veteran's death at age 76 to any incident, injury 
or disease of active service or to service connect the 
disability, this claim must be denied.  




ORDER

Service connection for the cause of the veteran's death is 
denied. 



_________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 


